Title: From Thomas Jefferson to George Jefferson, 24 October 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Oct. 24. 1800.

I recieved a letter from mr Callender dated in the jail on the 11th. inst. informing me he was about to publish a volume but was under some difficulty in getting it effected. I will ask the favor of you to call on him yourself and to furnish him fifty dollars on my account for which I will request him to send me two copies of his work when out, & the rest to remain till convenience. he mentions in his letter mr Rose’s kindnesses to him. mr Rose is a very old acquaintance of mine & was tutor to mrs Jefferson. be so good as to present my respects to him & to assure him I recollect him with esteem
I take for granted mr Barnes remitted you 680. Doll. the first week in this month. I have an offer of 6. D. in Philadelphia for my tobo. if I will send it there. will you be so good as to try what I can get for it with you, on credit till the 1st. of Apr. those who have already known it’s quality will be most likely to buy. I will thank you for an answer by return of post, as it is necessary I should give an answer to the application from Philadelphia. I desired mr Barnes also to remit you some money for mrs Key. let me know if you please when you recieve it that I may inform her she may draw on you. I am with esteem Dear Sir
Your’s affectionately

Th: Jefferson

